t c memo united_states tax_court donald c richardson and rita m allaire petitioners v commissioner of internal revenue respondent paige communications corporation of louisiana petitioner v commissioner of internal revenue respondent docket nos filed date william a neilson and joseph j ecuyer iii for petitioners joseph ineich for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioners' motions for award of reasonable litigation and administrative costs under section and rules and these related cases have been consolidated for the purpose of considering these motions on date respondent issued statutory notices of deficiency to petitioner paige communications corporation of louisiana pccl and to petitioners donald c richardson and rita m allaire2 husband and wife for the taxable_year ended deficiencies in income_tax and penalties were determined as follows taxpayer deficiency penalties sec_6663 sec_6662 a richardson allaire pccl dollar_figure big_number dollar_figure big_number -0- -0- the negligence_penalty was imposed as an alternative to the fraud_penalty respondent determined that petitioners received income in the form of constructive dividends from pccl in the amount of dollar_figure respondent determined that the constructive dividends consisted of pccl corporate income in the amount of dollar_figure diverted for petitioners' personal_use improvements to petitioners' residence paid for by pccl in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioners will collectively refer to petitioners richardson and allaire petitioner will refer to petitioner donald c richardson individually and petitioners' personal expenses charged to american express and paid_by pccl in the amount of dollar_figure respondent also determined a deficiency against pccl the adjustments to pccl were unreported corporate income in the amount of dollar_figure disallowed other deductions in the amount of dollar_figure a disallowed interest_deduction in the amount of dollar_figure and an upward adjustment to cost_of_goods_sold in the amount of dollar_figure due to an error on the return petitions were timely filed with this court by petitioners and pccl on date at that time petitioners were residents of kenner louisiana pccl a louisiana corporation had its principal office at metairie louisiana in the timely filed answer in each case respondent included specific allegations in support of the determination that petitioners and pccl were liable for a penalty due to fraud respondent alternatively alleged in the answer in each case that petitioners and pccl respectively were liable for an accuracy- related penalty for additionally on date the cases were sent to the appeals_division of the internal_revenue_service in new orleans louisiana for consideration the cases were calendared for trial at a trial session commencing date in new orleans louisiana prior to trial and after several meetings between the appeals_office and petitioners the cases were settled stipulations of settlement were filed for each docketed_case the stipulations reflected a deficiency in income_tax due from petitioners in the amount of dollar_figure a penalty due from petitioners in the amount of dollar_figure as provided under sec_6662 a deficiency in income_tax due from pccl in the amount of dollar_figure without taking into consideration a tentative net_operating_loss_carryback allowance of dollar_figure from and a penalty due from pccl in the amount of dollar_figure as provided under sec_6662 no penalty was due from petitioners or pccl for fraud as provided under sec_6663 petitioners and pccl each filed a motion for an award of reasonable litigation and administrative costs respondent filed an objection to each motion petitioners and pccl filed a reply to respondent's objections each party submitted memoranda in support of their respective positions none of the parties have requested a hearing in this matter we conclude that a hearing is not necessary to decide this motion rule a the issues for decision are whether respondent's position in the underlying proceedings was substantially justified and whether the amount of costs claimed by petitioners and pccl with regard to the litigation and administration costs is reasonable background the following facts are based on the entire record including the affidavits and exhibits submitted by the parties and the parties' pleadings events leading to examination by internal_revenue_service petitioner had become friends with edward paige hereinafter paige in in paige formed paige communications corporation a california entity paige-cal in a joint_venture was entered into between paige-cal and petitioners to form pccl at pccl's inception petitioner allaire owned shares of the company and paige-cal through paige its president owned the remaining shares during paige-cal's shares were transferred to petitioner allaire who then became the sole shareholder of pccl petitioner was pccl's president in date petitioner hired paige as a consultant to pccl however by way of a letter dated date petitioner allaire advised paige that his position at pccl was abolished effective date and that his employment with the company would cease on that date subsequent to his termination from pccl paige wrote a letter to the internal_revenue_service irs dated date this letter enumerated specific allegations against petitioners and pccl paige's allegations were premised upon information he allegedly obtained while employed by pccl paige the record does not reflect whether paige-cal was an incorporated business as provided by california law for this reason we are referring to it as a california entity alleged inter alia information provided to the irs regarding pccl was improperly reported petitioner sold items from pccl's inventory and payments for such items were made to petitioner and not reported by petitioner or pccl some of petitioners' personal expenses were paid_by pccl including payments for improvements to their home pccl's books were being fixed so as to report little or no tax_liability and petitioners formed a shell company dorrial inc to divert funds from pccl in support of his allegations in the letter paige included summaries of equipment removed by petitioner from pccl's inventory petitioners' personal expenses paid_by company checks and company credit cards and company equipment installed at petitioners' home in addition paige attached schedules pccl's balance sheets and pccl's financial statements to support the above summaries paige also provided the irs with names of witnesses to support his allegations and with names of individuals and businesses to whom paige believed petitioner was selling the inventory_items for personal gain irs examination and investigation beginning in date the income_tax returns for petitioners pccl and dorrial inc a related_entity were examined the exam included the tax_year as well as prior years the revenue_agent conducting the examination interviewed individuals that either purchased equipment from pccl or provided goods and or services to petitioners and pccl the revenue_agent also interviewed petitioners and former employees of pccl the revenue_agent also requested and obtained documents relevant to the examination at some point the revenue_agent made a referral to the criminal_investigation_division of the irs cid special agents from cid interviewed petitioners on june and date during the course of the interviews petitioners discussed paige and his involvement with pccl as well as the improvements made to their home the unreported sales of pccl equipment and dorrial inc throughout the examination and investigation petitioners maintained they were unaware pccl paid for the improvements to their home they alleged that paige made all arrangements for the work to be completed notwithstanding the above it was discovered that petitioner allaire had signed pccl's checks in order to pay for the home improvements she claimed to have no knowledge of the purpose of the checks additionally respondent was provided with specific invoices memoranda and a proposal from wayne catalano and al horn third-party contractors that completed the improvements to petitioners' home these documents in total reflected that pccl was billed in the amount of dollar_figure for work completed at petitioners' home also as part of the examination the revenue_agent conducted a telephone interview with wayne catalano catalano informed the revenue_agent that petitioner was present at the first consultation pertaining to the work to be done at the home he also informed the revenue_agent that petitioner was aware of the circumstances surrounding the work and that petitioner delegated the authority to proceed with the work to paige the revenue_agent had also interviewed a former employee of pccl this former employee specifically informed the revenue_agent that petitioners were aware of the payment arrangement for the home improvements during the interviews with the special agents petitioner admitted making two sales of pccl's inventory having the checks made out in his name not reporting the income using the funds for personal expenses and having made these types of sales in the years through although petitioner claimed to have split the income with paige during during the course of the investigation respondent received evidence of a minimum of eight unreported sales made payable to petitioner in on date petitioners' attorney william neilson neilson wrote a letter to a special_agent involved with the criminal investigation in the letter neilson questioned paige's credibility and motives in contacting the irs with these allegations against petitioners and pccl in addition neilson discussed the subject of the home improvements specifically the special_agent was informed the richardsons were aware that mr paige used corporate funds to improve their property although they were not privy to the exact amounts or how those funds were disbursed also neilson attempted to categorize the unreported funds received by petitioner from the sale of pccl equipment as either business or investment_expenses sometime in the beginning of date respondent requested petitioners to extend the period of limitations with respect to the examination of the individual and corporate_income_tax returns petitioners did not agree to the extension on date respondent scheduled an appointment with petitioners for date to conclude the examination of petitioners' return on date respondent contacted petitioners' attorney to cancel the date appointment based on the belief the statute_of_limitations was set to expire on date respondent sent petitioners proposed changes to their tax_return on date respondent issued a letter to petitioner notifying him that he was no longer the subject of a criminal investigation on date respondent issued the respective notices of deficiency after petitions and answers were filed petitioners met with respondent's appeals officer on several occasions during these we assume proposed changes were also sent with respect to pccl however the record does not so indicate meetings pertinent documentation pertaining to the issues in dispute was provided to respondent subsequently respective settlements were reached discussion general sec_7430 provides that the prevailing_party in any administrative or court_proceeding may be awarded a judgment for reasonable_administrative_costs incurred in connection with such administrative proceedings within the irs and reasonable_litigation_costs incurred in connection with such court proceedings sec_7430 c however there is an exception to the prevailing_party rule if the united_states establishes that its position was substantially justified sec sec_7430 as applicable to these cases provides that reasonable_litigation_costs include reasonable fees paid_or_incurred for the services of attorneys in connection with the court_proceeding except that such fees shall not be in excess of dollar_figure per hour sec_7430 as applicable in these cases provides that the term reasonable_administrative_costs only includes costs incurred on or after the earlier of i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency the internal_revenue_service restructuring reform act of rra enacted date amended the above-noted sections publaw_105_206 g 112_stat_685 the amendments apply to services performed or costs incurred more than days after the date of the enactment of this act days after date rra sec_3101 112_stat_729 accordingly rra is not applicable to the instant cases c b the parties dispute whether the commissioner's position was substantially justified and whether the amounts of costs and attorney's_fees claimed by petitioners and pccl are reasonable to decide whether respondent's position was substantially justified the court must first identify the point in time at which respondent is considered to have taken a position and then decide whether the position taken from that date forward was substantially justified in general we look separately at the dates that respondent took a position in the administrative_proceeding and in the proceeding in this court sec_7430 and b huffman v commissioner 978_f2d_1139 sec_7430 as amended by the taxpayer bill of right sec_2 tbor publaw_104_168 secs 110_stat_1452 requires the commissioner to establish that the commissioner's position in such proceedings was substantially justified tbor sec_701 and b 110_stat_1463 the amendments to sec_7430 are effective with respect to proceedings commenced after date tbor sec_701 sec_702 sec_703 and sec_704 110_stat_1464 as the petition in each of these cases was filed in date sec_7430 as amended by tbor applies 108_tc_430 as such the burden is on the commissioner to establish that the commissioner's position was substantially justified respondent concedes that petitioners and pccl have substantially prevailed in the proceeding within the meaning of sec_7430 exhausted their administrative remedies within the meaning of sec_7430 not unreasonably protracted the court or administrative proceedings within the meaning of sec_7430 and satisfied the net_worth requirements of sec_7430 9th cir affg in part revg in part and remanding tcmemo_1991_144 respondent takes a position in an administrative_proceeding as of the earlier of the date the taxpayer receives an irs appeals decision or the commissioner sends the notice_of_deficiency sec_7430 respondent's position in the administrative_proceeding was established on date when the statutory notices of deficiency were mailed respondent took a position in the judicial proceeding in these cases on date when respondent's answers were filed sec_7430 california marine cleaning inc v commissioner tcmemo_1998_311 kahn-langer v commissioner tcmemo_1995_527 lockett v commissioner tcmemo_1994_144 citing huffman v commissioner supra pincite amann v commissioner tcmemo_1993_542 affd per curiam without published opinion 40_f3d_1235 1st cir in this instance it is not necessary to analyze respondent's position separately on each of these dates as respondent's position was the same at both times 106_tc_76 we now consider whether respondent's position in the administrative and judicial proceedings was substantially justified we analyze respondent's position in the context of what caused respondent to take that position 998_f2d_244 5th cir revg in part and remanding tcmemo_1992_382 additionally we look at the manner in which respondent maintained that position 86_tc_962 kahn-langer v commissioner supra amann v commissioner supra factors which may be considered include whether the government used the costs and expenses of litigation against its position to extract concessions from the taxpayer that were not justified under the circumstances of the case whether the government pursued the litigation against the taxpayer for purposes of harassment or embarrassment or out of political motivation and such other factors as the court finds relevant citing h rept pincite 89_tc_79 affd 861_f2d_131 5th cir our analysis of what caused respondent to take that position may include events preceding the date the notices of deficiency were issued lennox v commissioner supra uddo v commissioner tcmemo_1998_276 williford v commissioner tcmemo_1994_135 the reasonableness of respondent's position and conduct necessarily requires considering what respondent knew at the time 88_tc_1329 85_tc_927 triplett v commissioner tcmemo_1998_313 we ask ourselves whether the commissioner knew or should have known that the commissioner's position was invalid at the onset estate of venue for appeal in these cases lies to the court_of_appeals for the fifth circuit accordingly precedent from that jurisdiction controls our analysis of the issues 54_tc_742 affd 445_f2d_985 10th cir williamson v commissioner tcmemo_1997_77 quoting 55_f3d_189 5th cir affg t c memo whether respondent's position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 nalle v commissioner supra 94_tc_685 a position is substantially justified if that position could satisfy a reasonable person pierce v underwood supra pincite 100_tc_457 affd on this issue revd in part and remanded on other issues 43_f3d_172 5th cir respondent's position may be incorrect but substantially justified if a reasonable person could think it correct pierce v underwood supra pincite n the reasonableness standard applies to motions for litigation and administrative costs under sec_7430 60_f3d_1020 3d cir revg tcmemo_1994_280 for a position to be substantially justified there must be substantial evidence to support it pierce v underwood supra pincite 108_tc_430 powers v commissioner supra that phrase does not mean a large or considerable amount of evidence but rather 'such relevant evidence as a reasonable mind might accept as adequate to support a conclusion' pierce v underwood supra pincite quoting 305_us_197 respondent argues that respondent's position was substantially justified as to each issue raised in the notices of deficiency we have previously adopted an issue-by-issue approach to the awarding of costs under sec_7430 swanson v commissioner supra pincite see 51_f3d_34 5th cir a adjustment to petitioners' tax_return the statutory_notice_of_deficiency issued to petitioners included an adjustment in the amount of dollar_figure based on payments made by pccl either to petitioners or for their benefit respondent determined that petitioners received constructive dividends from three separate transactions based on the information set forth below which was known to respondent at the time the statutory_notice_of_deficiency was issued and which information remained unchanged at the time of the answer to their petition we are satisfied that respondent had a basis in fact for the position that petitioners had unreported income in the amount of dollar_figure constructive_dividend unreported income received for sales of pccl equipment petitioner admitted to special agents during interviews with cid that he made two sales of pccl equipment had the proceeds of the sales made payable to himself used the funds for personal expenses and did not report the proceeds as income respondent obtained from third-party sources copies of eight canceled checks for listing petitioner as the payee for sales of equipment these canceled checks totaled dollar_figure constructive_dividend improvements to petitioners' home respondent received invoices and other documentation from contractors who performed work on petitioners' home the invoices were made out to and paid_by pccl in the amount of dollar_figure petitioner allaire signed the checks as an agent of pccl in payment of the invoices respondent also received information from third-party sources that petitioners were aware of the payment arrangements constructive_dividend petitioners' personal expenses charged to pccl's american express account respondent's revenue_agent had reviewed pccl's american express statements the revenue_agent concluded that dollar_figure contained in these statements was attributable to personal expenses of petitioners b adjustments to pccl's tax_return the statutory_notice_of_deficiency issued to pccl included adjustments in the total amount of dollar_figure based on the less the dollar_figure upward adjustment to cost_of_goods_sold due to an error on the return_information set forth below which was known to respondent at the time the statutory_notice_of_deficiency was issued and which information remained unchanged at the time of respondent's answer to the petition we are satisfied that respondent had a basis in fact for the position that pccl had received unreported income in the amount of dollar_figure erred in claiming other deductions to the extent of dollar_figure and erred in claiming an interest_expense_deduction in the amount of dollar_figure unreported income the notice_of_deficiency issued to pccl included an adjustment in the amount of dollar_figure due to unreported income from the sale of pccl's equipment by petitioner respondent received copies of eight canceled checks made out to petitioner also as described in a above petitioner admitted to sales by pccl other deductions pccl on its tax_return pccl had claimed a total of dollar_figure in other deductions dollar_figure the notice stated that it has not been verified that any amount in excess of dollar_figure constitutes an ordinary and necessary business_expense or was expended for the purpose designated we note that petitioners contend in their pleadings that respondent arbitrarily denied all of pccl's business_expenses the notice_of_deficiency is clear that only a portion of the expenses were disallowed respondent had interviewed a third-party former employee of pccl this interview provided respondent with information that pccl was fixing its books in addition respondent had received documentation from paige which was supported by the interview with the employee in simpson fin servs inc v commissioner tcmemo_1996_317 the commissioner disallowed a portion of the taxpayer's claimed expenses because of lack of substantiation documentation was eventually provided to the commissioner's appeals officer and subsequently to district_counsel based on the documentation provided to the commissioner the parties settled all issues raised in the notice_of_deficiency we denied the taxpayer's request for an award of attorney's_fees specifically we said in the notices of deficiency respondent premised the adjustments primarily on petitioners' failure to substantiate items on their returns deductions are a matter of legislative grace and petitioners bore the burden of establishing their entitlement thereto in addition sec_6001 imposed on petitioners an affirmative duty to maintain books_and_records sufficient to establish items reported on their returns it was reasonable for respondent not to concede the adjustments until she had received and verified adequate substantiation for the items in question 854_f2d_263 7th cir affg tcmemo_1987_52 92_tc_760 citation omitted petitioners substantiated a large part of the expenses during their meetings with respondent's appeals officer by providing the requisite documentation at that time interest_expense_deduction pccl the notice_of_deficiency to pccl adjusted a claimed interest_expense_deduction in the amount of dollar_figure respondent disallowed the interest_expense_deduction because it has not been established that any amount constitutes an ordinary and necessary business_expense or was expended for the purpose designated nor that a bona_fide debt existed for the reasons stated in the other deductions analysis respondent had a basis in fact at the time of the notice_of_deficiency for his position of disallowing the interest_deduction pccl did not substantiate this claimed deduction until it provided the requisite documents to respondent's appeals_office subsequent to the filing of the petition in addition during the course of respondent's examination respondent had interviewed a former employee of pccl with regard to this matter respondent was provided with pertinent information that a related_entity dorrial inc was set up as a shell corporation with the purpose of diverting pccl funds also paige had provided respondent with information regarding the loan and related company in issue based on the foregoing analysis we also conclude that respondent had a basis in law for all of the adjustments in the notices of deficiency and the answer to the petition as provided under the internal_revenue_code c fraud pccl and petitioners respondent determined that pccl and petitioners were liable for penalties for fraud as provided under sec_6663 respondent's agents conducted an examination and investigation of these cases from date through date this investigation included interviewing third parties that had relevant information and or documentation pertinent to the issues at hand in addition respondent's revenue_agent and special agents interviewed petitioners sent document requests to petitioners and examined pccl's financial statements respondent's revenue_agent thoroughly reviewed pccl's american express statements and drafted a report based on her conclusions of the examination with regard to the unreported income petitioner admitted to receiving income from selling pccl's inventory he admitted these sales did not go through pccl's normal sales channels he also admitted that such income was not reported respondent was aware that petitioners were in control of pccl with regard to the home improvements respondent discovered petitioner allaire signed pccl's checks to pay for the work being done wayne catalano a contractor who completed some of the improvements to the home informed respondent that petitioner was present at the home when the first meeting was conducted regarding the improvements he informed respondent that petitioner was aware of what was going on petitioner had delegated the authority to paige to handle the transaction petitioners contended throughout the investigation that they were unaware pccl had paid the expenses for the improvements to the home however petitioners were aware they had not paid the home improvement expenses themselves in addition petitioners' and pccl's attorney informed respondent by letter that petitioners were aware of pccl's having paid the home improvement expenses but they were not privy to the amounts based on this information the information provided to respondent regarding dorrial inc and the information provided to respondent regarding pccl we conclude respondent had a basis in fact and law for determining petitioners and pccl were liable for penalties for fraud under sec_6663 see 90_tc_702 reinhardt v commissioner tcmemo_1995_82 petitioners' arguments petitioners argue that the resulting settlement of the deficiencies to amounts that were minimal in comparison to the amounts contained in the notices of deficiency and the settlement of the penalties for negligence instead of fraud indicate that respondent was not substantially justified we disagree the fact that the commissioner eventually loses or concedes a case does not establish that a taxpayer is entitled to an award of reasonable litigation and administrative costs 991_f2d_359 7th cir 975_f2d_1150 5th cir 92_tc_760 however it is a factor to be considered 931_f2d_1044 5th cir california marine cleaning inc v commissioner tcmemo_1998_311 in their motions petitioners and pccl claimed that respondent had access to all records throughout the course of the investigation it is well settled that a taxpayer is required to keep permanent books of account and records to substantiate the income and expenses reported on his income_tax return sec_6001 sec_1_6001-1 income_tax regs generally when a taxpayer does not produce substantiation of claimed deductions disallowance is proper amann v commissioner tcmemo_1993_ affd 40_f3d_1235 1st cir see 62_tc_834 schnelten v commissioner tcmemo_1993_264 there is nothing in the record that suggests petitioners' and pccl's records and books were available to respondent it took several meetings with respondent's appeals officer before all the voluminous documentation required to substantiate the claimed deductions were supplied to respondent this documentation was not produced during the examination the issue is not whether petitioners and pccl had documentation supporting their position rather the issue is whether respondent had a basis in fact for the position in the notices of deficiency as stated above we conclude that respondent did petitioners and pccl also contend that respondent's position was not substantially justified because petitioners and pccl refused to extend the statute_of_limitations they contend respondent issued this notice simply because the statute_of_limitations was set to expire even if it were shown to be true that respondent issued the notices to toll the running of the statute_of_limitations that is not an unreasonable action for respondent to take in 69_tc_156 the irs issued a notice_of_deficiency to toll the running of the statute_of_limitations after the taxpayers refused to consent to an extension we rejected the taxpayers' arguments that the irs action was arbitrary id pincite in 86_tc_962 we found that the irs had acted reasonably in issuing a notice_of_deficiency where the taxpayer had refused to extend the statute_of_limitations see also 854_f2d_263 7th cir affg tcmemo_1987_52 petitioners and pccl also contend that the notices of deficiency were based on respondent's sole reliance on a bad whistle blower and therefore respondent was not substantially justified in issuing the notices petitioners contend that they notified respondent of paige's lack of credibility and questionable motives for making allegations against petitioners and pccl in date petitioners claim that respondent was therefore notified at an early stage of the investigation and essentially should not have continued the investigation petitioners' letter was dated date not as petitioners contend respondent was provided information which asserted that paige lacked credibility a year and months after the investigation had begun respondent's determinations were not based solely on paige's allegations paige also submitted substantial documentation to respondent along with a list of witnesses paige's allegations may have triggered an examination of the and previous years tax returns however it was the subsequent examination and criminal investigation that provided information that caused respondent to issue the notices of deficiency there is no indication in the record that respondent undertook a position that was not substantially justified for example there appears to be no instance of respondent's failing to consider a claim made by pccl for entitlement to a deduction that had been supported by sufficient proof in the context of what respondent knew at the time the notices of deficiency were issued and the petitions were answered there was substantial evidence to support respondent's position conclusion we conclude that respondent had a reasonable basis in fact and law for all issues raised in the notices of deficiency based on the investigation of these cases conducted by respondent before trial see reinhardt v commissioner tcmemo_1995_82 we also conclude that respondent's position that petitioners and pccl were liable for the penalties for fraud or alternatively for negligence for had a reasonable basis in both fact and law we hold that respondent has established that respondent's position was substantially justified and that neither petitioners nor pccl are entitled to an award for administrative and litigation costs under sec_7430 petitioners' and pccl's motions will therefore be denieddollar_figure to reflect the foregoing appropriate orders and decisions will be entered as a result of our conclusions herein we need not decide whether the amounts of petitioners' claimed administrative and litigation costs are reasonable
